DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II: a marker element (claims 11-17) for an implant in the reply filed on 6/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood what defines a “groove-shaped pickling structure” as it is not clear if it relates to the surface features of the cucumber vegetable that was “pickled” and has a prickly surface?


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11,13,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10828126. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim marker can be construed as a “disc-shape” since it is placed in a receptacle as recited in the patent claim and the depth of the pores is on a microscale level, implying some thin object which clearly one can construe as “disc-shaped”. However, it is also noted that the preamble nominally calling the marker “disc-shaped” is not given much patentable weight as the body of the claim fails to support the preamble.  It is inherent the marker element comprises a bottom face forming a first surface; a top face forming a second surface; and at least one side face connecting said bottom face and said top face as these surfaces must be present to fit the marker in a receptacle. The top face is fully capable of forming an abluminal face once the marker element has been secured to a framework of the implant. Patented marker of US ‘126 also is recited to be provided a porous layer covering the top face of the marker element. Please note the recitation of  “generated by plasma electrolytic treatment” is a product-by process limitation and how a porous layer is established on a substrate surface does not govern how products having the porous surface are distinguished as being different or not. Regarding claim 13, claim 1 of US ‘126 recites the pores have a mean pore diameter between the range of 0.1 µm and 2 µm. With respect to claim 15, claim 2 of US ‘126 recites a rough surface for the marker which can be construed to define a groove-shaped pickling structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (WO 99/30643) in view of Gnedenkov et al. (RU 2316357). Imran shows (Fig. 5) a disc-shaped marker element 37 for an implant. It can be seen the marker element has a top face, a bottom face and at least one side face connecting said top and bottom faces. Figs. 6,7 show the top face forming an abluminal face once the marker has been secured to a framework of the implant, see Fig. 1 showing the implant 11. However, Imran did not disclose the top face of the marker has a covering in the form of a porous layer generated by plasma electrolytic treatment. Gnedenkov et al. teach (page 1 of translation under description) that coatings are applied to surfaces of stents to protect in a corrosive environment.  Gnedenkov et al. also teach (page 3 of translation 4th full paragraph) that coatings are applied via a plasma-electrolytic treatment process to form a coating layer that is porous. It would have been obvious to one of ordinary skill in the art to protect the implant surface and treat by plasma-electrolytic process to coat the surface of the implant as taught by Gnedenkov et al. to provide protection of the implant with a marker element of Imran such that corrosion is prevented. Regarding claim 12, the at least one side is also covered by the porous layer since Gnedenkov et al. teach (page 3 of translation) that the objects to be coated have arbitrary shapes and the coating process is done by dipping which would cover the side. Regarding claims 13,14 Gnedenkov et al. teach (page 3 of translation) the layer thickness can be between the range of 0.3 µm and 10 µm or falls within the range of 0.5 µm and 4 µm. With respect to claim 15, Gnedenkov further teach (Page 3 of translation) the coating process produces roughness and can be construed as best understood to provide a groove-shaped pickling structure since it is porous. 
Claim(s) 16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (WO 99/30643) in view of Gnedenkov et al. (RU 2316357) as applied to claims 11,14 above, and further in view of Lorenzo et al. (2014/0094901). Imran in view of Gnedenkov et al. is explained supra. However, Imran as modified by Gnedenkov et al. did not disclose the marker element being glued into an opening of the framework and the top face of the marker element forming an abluminal face. Lorenzo et al. teach (paragraph 51) that marker elements are glued to a stent to secure them and prevent the marker from separating from the stent. It would have been obvious to one of ordinary skill in the art to use glue to secure the marker to the stent as taught by Lorenzo et al. with the stent of Imran as modified by Gnedenkov et al. to assure the disc-shaped marker remains affixed with the stent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799